Citation Nr: 0816125	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision, in which the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, and a March 2005 rating decision, in which the RO, 
inter alia, denied the veteran's claim for a TDIU.  In March 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran's representative filed a statement accepted as a 
substantive appeal later in October 2005.

In January 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for further action.  After completing that action, the RO 
continued the denials of the claims (as reflected in an April 
2008 supplemental SOC (SSOC)), and returned the matters to 
the Board for further appellate consideration. 

For the reasons expressed below, these matters are, again, 
being remanded to the RO via the AMC in Washington, DC. VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

In this case, the veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
veteran indicated in an April 2008 statement, and reflected 
in the veteran's service personnel records, after boot camp, 
the veteran was stationed aboard the U.S.S. Pandemus for the 
rest of his service.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

The Board notes that, consistent with the procedures in M21-
1MR, in an April 2004 letter, the RO specifically informed 
the veteran that, if he did not serve in Vietnam, VA needed 
to know when, where, and how he was exposed to herbicides.  
In an April 2004 statement, the only information the veteran 
provided regarding herbicide exposure was that, while on the 
U.S.S. Pandemus, he was on many working parties to other 
ships to move unmarked barrels of possible Agent Orange.  The 
veteran neither stated that he was exposed to Agent Orange, 
nor did he provide information regarding the other ships on 
which he moved the described barrels.  

In an April 2008 statement, the veteran asserted that he was 
exposed to herbicides while on board the U.S.S. Pandemus.  He 
added that he spent time in Viegues, Puerto Rico during war 
games, at which time Agent Orange was being tested.  He also 
reported that he went on working crews to other ships, and 
that the other ships had Agent Orange on them.  

In an April 2008 letter accompanying the veteran's statement, 
the veteran's attorney requested that VA assist the veteran 
by seeking information as to whether Agent Orange was used at 
the locations listed by the veteran.  

While the veteran stated that he was exposed to Agent Orange 
in Puerto Rico and on ships other than the U.S.S. Pandemus, 
his service personnel records do not reflect service on any 
ship other than the U.S.S. Pandemus, nor do they indicate 
that the veteran was stationed in Puerto Rico.  The veteran 
has, however, asserted that he was exposed to herbicides 
while on the U.S.S. Pandemus.  

Based on the foregoing, the Board finds that the RO should 
attempt to verify the veteran's alleged herbicide exposure, 
following the procedures provided in VBA's Adjudication 
Procedure Manual.  The Board notes that the United States 
Court of Appeals for Veterans' Claims (Court) has 
consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with evidentiary development called for by the 
M21-1).  

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Providence VA Medical Center (VAMC), dated from May 2003 to 
December 2007, and from the Boston VAMC, dated from December 
2004 to April 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Providence VAMC, since December 2007, and from the 
Boston VAMC, since April 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo VA examination, if 
appropriate) prior to adjudicating the claim for service 
connection.  

The Board also points out that, as any decision with respect 
to the aforementioned claim for service connection for 
diabetes mellitus may affect the veteran's TDIU claim, the 
claim for a TDIU is inextricably intertwined with the claim 
for service connection.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As both claims should 
be considered together, it follows that, any Board action on 
the TDIU claim, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should attempt to verify the 
veteran's alleged herbicide exposure on 
the U.S.S. Pandemus, following the 
procedures set forth in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(n).  All requests and responses 
received should be associated with the 
claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's diabetes mellitus, from the 
Providence VAMC (since December 2007), 
and from the Boston VAMC (since April 
2006).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal, that 
is not currently of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

